Case 2:19-cv-04343-AB-JC Document 23 Filed 02/05/20 Page 1 of 1 Page ID #:85




 1   Peter E. Perkowski (SBN 199491)
     peter@perkowskilegal.com
 2   PERKOWSKI LEGAL, PC
     445 S. Figueroa Street
 3   Suite 3100
     Los Angeles, California 90071
 4   Telephone: (213) 426-2137
 5   Attorneys for Plaintiff
     MICHAEL GRECCO PRODUCTIONS, INC.
 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     MICHAEL GRECCO PRODUCTIONS,                   Case No.: 2:19-cv-4343 AB (JCx)
11   INC.,
                                                   VOLUNTARY DISMISSAL
12                Plaintiff,                       WITHOUT PREJUDICE
13   v.
14   ANN DANDRIDGE d/b/a ANN
     DANDRIDGE PUBLIC RELATIONS,
15
                  Defendant.
16

17

18         Under Rule 4l(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff
19   Michael Grecco Productions, Inc. voluntarily dismisses without prejudice the entire
20   action as to all claims asserted against all parties.
21

22   Dated: February 5, 2020          Respectfully submitted,
23                                    PERKOWSKI LEGAL, PC
24                                    By:    /s/ Peter Perkowski
25                                          Peter E. Perkowski
26                                          Attorneys for Plaintiff
                                            MICHAEL GRECCO PRODUCTIONS, INC.
27

28
                                                  1
                                              DISMISSAL
